Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00825-DDD-KMT

        ANGEL AGUAYO,

                Plaintiff,
        v.

        JOHN MARTINEZ, TIMOTHY S. ROBBINS, MATTHEW T. AL-
        BENCE, CHAD WOLF, JOHN FABBRICATORE, WILLIAM P. BARR,
        and JOHNNY CHOATE,

                Defendants.




                                        ORDER


             Before the Court are Plaintiff Angel Aguayo’s petition for a writ of
        habeas corpus (Doc. 1, the “Petition”), motion for temporary restraining
        order (Doc. 17, the “Emergency Motion”), and his Motion for Judgment
        as a Matter of Law (Doc. 35, the “Motion for Judgment”). In each filing,
        Mr. Aguayo seeks his immediate release from the Aurora Contract De-
        tention Facility (the “Detention Facility”) where he is being held in pre-
        removal immigration detention. He argues that the Detention Facility
        has failed to prevent the spread of the novel coronavirus that causes
        COVID-19, thus violating his constitutional rights. In the alternative,
        he argues that his removal proceedings have violated his constitutional
        right to due process in various ways.

             After careful review of the parties’ positions, the Court has deter-
        mined that Mr. Aguayo is not entitled to relief. The Court thus DENIES




                                           -1-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 2 of 15




        Mr. Aguayo’s Petition (Doc. 1), Emergency Motion (Doc. 17), and Motion
        for Judgment (Doc. 35).

                                     BACKGROUND

           Mr. Aguayo is a citizen of Mexico who is currently detained by Immi-
        gration and Customs Enforcement (“ICE”) at the Detention Facility in
        Aurora. Doc. 1, ¶ 2; Doc. 28 at 2. He alleges that he has resided in Utah
        since 1994. Doc. 1, ¶ 2. In late February 2019, Mr. Aguayo was arrested
        in Provo, Utah, and subsequently pleaded guilty to two counts of posses-
        sion of a forged writing in violation of Utah law. Id. ¶ 23. He was sen-
        tenced to a term of suspended confinement on July 29, 2019. Id. Mr.
        Agauyo was released to ICE custody the next day. Id. ¶ 24. Mr. Aguayo
        has been in removal proceedings since July 30, 2019. Id. ¶ 39. On Octo-
        ber 28, 2019, an immigration law judge (“ILJ”) determined that his un-
        derlying convictions are crimes of moral turpitude, thus subjecting Mr.
        Aguayo to mandatory pre-removal detention under 8 U.S.C. § 1226(c).
        Id. ¶ 41. The Board of Immigration Appeals (“BIA”) upheld the decision
        of the BIA on May 1, 2020, ruling that Mr. Aguayo’s convictions are
        crimes of moral turpitude. Doc. 36 at 1.

           For some time since before his removal proceedings began, Mr.
        Aguayo has been pursuing a change in his immigration status to that of
        a lawful permanent resident. To date, his attempts have been rejected,
        but he has a renewed application to adjust his status that is currently
        pending before U.S. Citizenship and Immigration Services (“USCIS”).
        Doc. 1 ¶¶ 14, 34–38. While his application to adjust his status is pend-
        ing, he has voluntarily moved for eight continuances of his removal pro-
        ceedings, which the ILJ has granted. Id. ¶ 36; Decl. of F. Davison, Doc.
        28-1, ¶¶ 10–11, 13, 15, 17–20. These voluntarily requested continuances




                                          -2-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 3 of 15




        have resulted in abnormally long removal proceedings—a little more
        than nine months to date.

           Mr. Aguayo filed his Petition requesting immediate release under 28
        U.S.C. § 2241 on March 26, 2020. His petition asserts five counts:

           •   In count one, he alleges that Defendants Timothy Robbins, Mat-
               thew Albence, Chad Wolf, William Barr, and Johnny Choate’s
               (collectively “Defendants”) failure to protect him from the virus
               that causes COVID-19 has violated his right to due process under
               the Fifth Amendment. Doc. 1 ¶¶ 80–84.

           •   In count two, he alleges that his now nine-month detention vio-
               lates his constitutional rights. Id., at ¶¶ 85–95.

           •   In count three, he alleges that he is being wrongfully detained
               without bail under 8 U.S.C. § 1226(c) because the ILJ improperly
               determined he had committed a crime of moral turpitude. Id., at
               ¶¶ 96–99.

           •   In count four, he alleges that the ILJ improperly denied his mo-
               tion to administratively close the removal proceedings while his
               requests to adjust his immigration proceedings are pending. Id.,
               at ¶¶ 100–02.

           •   And in count five, he alleges that the Provo police had no author-
               ity to detain him on behalf of ICE. Id., at ¶¶ 103–11.

           Mr. Aguayo filed an emergency motion for a temporary restraining
        order under Federal Rule of Civil Procedure 65 on March 30, 2020. Doc.
        17. Because the Court found the standard for issuing a TRO without
        notice had not been met, see Fed. R. Civ. P. 65(b)(1), the Court ordered
        the Defendants to show cause why the Petition should not be granted or


                                           -3-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 4 of 15




        why a preliminary injunction should not be granted. Doc. 25. On May 5,
        2020, Mr. Aguayo filed his Motion for Judgment, requesting the Court
        adjudicate all matters of law in his Petition. Doc. 35.

                                        DISCUSSION

          I.      The Petition for a Writ of Habeas Corpus

                     A. The Court Lacks Jurisdiction Over Mr. Aguayo’s
                        Request for Immediate Release Based on COVID-19

               Count one of Mr. Aguayo’s Petition seeks immediate release on the
        ground that the Defendants’ failure to protect him from the threat posed
        by COVID-19 violates his constitutional rights. But the Court lacks ju-
        risdiction over this claim because it challenges the conditions of his con-
        finement, not the fact or duration of it. This claim presents an identical
        jurisdictional issue to the one addressed by the Court in Basri v. Barr,
        1:20-cv-00940-DDD, 3–11 (D. Colo., May 11, 2020). As explained in
        Basri, a conditions-of-confinement claim cannot be asserted in a petition
        for writ of habeas corpus under binding Tenth Circuit precedent:

                  Though the Supreme Court has not set the precise bound-
                  aries of habeas actions, it has distinguished between ha-
                  beas actions and those challenging conditions of confine-
                  ment. This court has “endorsed this distinction.” In this cir-
                  cuit, a prisoner who challenges the fact or duration of his
                  confinement and seeks immediate release or a shortened
                  period of confinement, must do so through an application
                  for habeas corpus. In contrast, a prisoner who challenges
                  the conditions of his confinement must do so through a civil
                  rights action.

        Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012); see also
        Standifer, 653 F.3d at 1280 (“It is well-settled law that prisoners who
        wish to challenge only the conditions of their confinement, as opposed to
        its fact or duration, must do so through civil rights lawsuits … not
        through federal habeas proceedings.”). Count one of Mr. Agauyo’s


                                              -4-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 5 of 15




        petition is a claim challenging the conditions of confinement because, if
        COVID-19 disappeared tomorrow or he was provided a perfectly socially
        distanced cell, he would still be lawfully detained. See Basri, at 9. A civil-
        rights action is the proper vehicle for this claim—not a habeas petition.
        For the reasons stated in Basri, the Court lacks jurisdiction to address
        count one of Mr. Aguayo’s and thus dismisses this claim.

                  B. Mr. Aguayo’s Nine-Month Detention is Not Uncon-
                     stitutional.

           In count two of his Petition, Mr. Aguayo argues that his now nine-
        month detention without bond under 8 U.S.C. § 1226(c) violates his right
        to due process under the Fifth Amendment to the Constitution. He re-
        quests immediate release or, in the alternative, an individualized bond
        hearing. Doc. 17 at 67. Because this claim does, in fact, argue that con-
        tinued detention under any circumstances is unconstitutional, it is
        properly raised in a habeas corpus petition. Nevertheless, it fails on the
        merits because his detention under Section 1226(c) does not violate the
        Constitution.

           “Under federal immigration law, aliens present in this country may
        be removed if they fall ‘within one or more ... classes of deportable al-
        iens.’” Nielsen v. Prieap, 139 S. Ct. 954, 959 (2019) (quoting 8 U.S.C. §
        1227(a)). Mr. Aguayo’s argument primarily concerns one provision gov-
        erning the detention of aliens, like Mr. Aguayo, who are subject to re-
        moval: 8 U.S.C. § 1226. Section 1226 provides, as a general matter, that
        an alien subject to removal can be detained pending his removal pro-
        ceedings: “on a warrant issued by the Attorney General, an alien may
        be arrested and detained pending a decision on whether the alien is to
        be removed from the United States.” Id. § 1226(a). This detention is
        mandatory if the alien has committed certain crimes. Id. § 1226(c) (“The
        Attorney General shall take into custody any alien who” has committed


                                            -5-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 6 of 15




        certain crimes.). The Parties agree that Mr. Aguayo is being mandato-
        rily detained under Section 1226(c) and has not been released on bond
        as a result.

           Mr. Aguayo’s argument that his nine-month detention violates the
        Constitution runs counter to Demore. There, the Court held that deten-
        tion under Section 1226(c) pending removal proceedings is constitu-
        tional: “[Section 1226(c)] governs detention of deportable criminal al-
        iens pending their removal proceedings.” 538 U.S. at 527 (emphasis in
        original). The Court reasoned that although aliens are entitled to due
        process, the due-process protections afforded in removal proceedings are
        necessarily less than in other contexts. Id. at 522. This is because “any
        policy toward aliens is vitally and intricately interwoven with contem-
        poraneous policies in regard to the conduct of foreign relations, the war
        power, and the maintenance of a republican form of government.” Id.
        (quoting Mathews v. Diaz, 426 U.S. 67, 81 n.17 (1976)). So the Court
        explained that it “has firmly and repeatedly endorsed the proposition
        that Congress may make rules as to aliens that would be unacceptable
        if applied to citizens.” Id. (collecting cases). In the light of these princi-
        ples, the Court ruled that the Fifth Amendment does not require a bond
        hearing or release for an alien detained under Section 1226(c). Id. at
        531. Even though the Court noted, as explained, that it had long viewed
        detention during removal as constitutionally permissible, detention
        without bond under Section 1226(c) was particularly justified because
        that provision “serves the purpose of preventing deportable criminal al-
        iens from fleeing prior to or during their removal proceedings, thus in-
        creasing the chance that, if ordered removed, the aliens will be success-
        fully removed.” Id. at 528.

           Demore is on all fours with Mr. Aguayo’s case. Under Demore, deten-
        tion without bond under Section 1226(c) is a constitutionally permissible


                                            -6-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 7 of 15




        aspect of the removal proceedings. Id. at 531. And indeed, like the de-
        tainee in Demore, Mr. Aguayo’s prolonged detention is largely of his own
        making. He has requested—and been granted—eight continuances of
        his removal proceedings to permit his parallel application for an adjust-
        ment of status to be resolved before any final order of removal is entered.
        See Decl. of F. Davison, Doc. 28-1 , ¶¶ 10–11, 13, 15, 17–20 (Testifying
        that Mr. Aguayo has moved for eight continuances of his removal pro-
        ceedings). It is worth noting, however, that this is not Mr. Aguayo’s first
        attempt to adjust his immigration status. He avers that he has tried to
        do so multiple times in the past, but each of those attempts was rejected.

           Mr. Aguayo urges the Court to apply the multi-factor balancing test
        from Singh v. Choate, No. 19-CV-00909-KLM, 2019 WL 3943960 (D.
        Colo. Aug. 21, 2019), which held that a 20-month pre-removal detention
        violated the Constitution. See id. at *7. The Court respectfully declines
        to do so. While the specific holding of Demore was that the Ninth Circuit
        erred in holding that six months of pre-removal detention under Section
        1226(c) was presumptively illegal, its holding was broader than the un-
        derlying facts: “detention during removal proceedings”—even longer-
        than-average detention—“is a constitutionally permissible part of that
        process” so long as there is no evidence that the government isn’t im-
        properly or arbitrarily delaying removal. 538 U.S. at 531. Indeed, the
        Supreme Court has since explained that detention under Section1226(c)
        is constitutional because it is necessarily limited—it ends at the conclu-
        sion of removal proceedings. See Jennings v. Rodriguez, 138 S. Ct. 830,
        846 (2018) (noting that in Demore, the Court held that “[Section] 1226(c)
        has ‘a definite termination point’: the conclusion of removal proceed-
        ings.”). Given this, the Supreme Court has warned lower courts not to
        graft “some arbitrary time limit” onto pre-removal detention under Sec-
        tion 1226(c). Id. Perhaps it’s possible that detention under Section



                                           -7-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 8 of 15




        1226(c) might become unreasonable if the government, say, arbitrarily
        extends or suspends detention or removal proceedings. See Demore, 538
        U.S. at 531–32 (Kennedy, J., concurring) (noting that a bond hearing
        might be required if “continued detention became unreasonable or un-
        justified”); see also Singh, 2019 WL 3943960, at *4 (relying on Justice
        Kennedy’s concurrence in Demore to craft a multi-factor balancing
        test). 1 But Mr. Aguayo’s detention continues to be tethered to the gov-
        ernment’s legitimate interest in detaining him during his removal pro-
        ceedings. See Id. at 512. He offers arguments why he shouldn’t be re-
        moved and why he is being held improperly under Section 1226(c) with-
        out bond. But those arguments don’t undermine the rule announced in
        Demore—detention of criminal alien is permissible as long as the gov-
        ernment is pursuing removal. And as explained, it appears that much of
        the delay is due to Mr. Aguayo’s own actions, not the government’s. 2
        Nine months is a long time for a removal process, to be sure. But in these
        circumstances, it is not unconstitutional. The Court thus denies count
        two of Mr. Aguayo’s Petition.




        1  Even if the Singh test applied, Mr. Aguayo’s Petition would fail. The
        total length of time he’s been detained is only three months more than
        the detainee in Demore, and far shorter than that in Singh. And the
        duration of his detention will largely be determined by him, because, as
        explained, the delay has largely been based on his own efforts to con-
        tinue his removal proceedings.
        2   It appears that by delaying removal proceedings, Mr. Aguayo hopes
        to get a favorable decision on his visa application before removal is ac-
        complished. That is an understandable strategy for him to choose, but
        he cannot then complain about the length of detention that choice has
        caused.


                                           -8-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 9 of 15




                  C. The Court Lacks Jurisdiction Over Counts Three,
                     Four, and Five of the Petition.

                           1. Count Three: Mr. Aguayo’s Challenge to
                             Mandatory Jurisdiction Under 8 U.S.C.
                             § 1226(c)

           In count three of the Petition, Mr. Aguayo argues that the ILJ im-
        properly determined he committed a crime of moral turpitude and is
        thus subject to mandatory detention under 8 U.S.C. § 1226(c). But the
        Court cannot reach the merits of this argument, because it lacks juris-
        diction to decide it.

           There are at least three statutory provisions that deprive the Court
        of jurisdiction to decide Count three of Mr. Aguayo’s Petition.

           First, 8 U.S.C. § 1252(b)(9) bars “judicial review of all questions of
        law and fact, including interpretation and application of constitutional
        and statutory provisions, arising from any action taken or proceeding
        brought to remove an alien from the United States under this subchap-
        ter,” except for review of a “final order,” which the parties agree hasn’t
        been issued in Mr. Aguayo’s case. There can be little doubt that count
        three challenges the “interpretation and application” of a statutory pro-
        vision that was made during his pending removal proceedings. Mr.
        Aguayo’s argument is, in essence, that the ILJ misinterpreted and mis-
        applied 8 U.S.C. § 1226(c) to his underlying criminal conviction when
        the ILJ concluded that it was a crime of moral turpitude. Section
        1252(b)(9) expressly strips courts of jurisdiction of habeas petitions like
        Mr. Aguayo’s: “no court shall have jurisdiction, by habeas corpus under
        section 2241 of Title 28 or any other habeas corpus provision, …. to re-
        view such an order or such questions of law or fact.” Congress must
        speak clearly when it strips courts of habeas jurisdiction, Demore, 538
        U.S. at 517, and it has done so here.



                                           -9-
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 10 of 15




            Second, 8 U.S.C. § 1226(e) bars judicial review of “the Attorney Gen-
         eral’s discretionary judgment regarding the application of this section
         … . No court may set aside any action or decision by the Attorney Gen-
         eral under this section regarding the detention or release of any alien or
         the grant, revocation, or denial of bond or parole.” Again, whether Mr.
         Aguayo is subject to mandatory detention under Section 1226(c) clearly
         falls within the ambit of this language. Mr. Aguayo’s claim that he has
         been improperly detained under Section 1226(c) necessarily questions
         the “Attorney General’s discretionary judgement” regarding whether his
         underlying conviction was a crime of moral turpitude.

            Third, 8 U.S.C. § 1252(a)(5) makes a petition for review filed with the
         court of appeals—not the district court—the exclusive means to review
         an order of removal:

               Notwithstanding any other provision of law (statutory or
               nonstatutory), including section 2241 of Title 28, or any
               other habeas corpus provision, and sections 1361 and 1651
               of such title, a petition for review filed with an appropriate
               court of appeals in accordance with this section shall be the
               sole and exclusive means for judicial review of an order of
               removal entered or issued under any provision of this chap-
               ter, except as provided in subsection (e). For purposes of
               this chapter, in every provision that limits or eliminates
               judicial review or jurisdiction to review, the terms “judicial
               review” and “jurisdiction to review” include habeas corpus
               review pursuant to section 2241 of Title 28, or any other
               habeas corpus provision, sections 1361 and 1651 of such ti-
               tle, and review pursuant to any other provision of law (stat-
               utory or nonstatutory).

         Id. (emphasis added). Like Section 1252(b)(9) and Section 1226(e), Sec-
         tion 1252(a)(5) evinces Congress’s desire to prevent challenges to re-
         moval proceedings until a final removal order has been entered. See also
         id. § 1252(d)(1) (“A court may review a final order of removal only if the
         alien has exhausted all administrative remedies available to the alien



                                           - 10 -
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 11 of 15




         as of right.”). And any challenge to such an order must be brought in a
         petition for review in the applicable court of appeals, not in a habeas
         petition in a district court.

            Mr. Aguayo argues that these provisions present no jurisdictional
         bar to count three in his Petition. As to Section 1252(b)(9) and Section
         1226(e), he says the jurisdictional holding of Nielsen v. Preap, 139 S. Ct.
         954 (2019), is on “all fours” with his claim in count three. Doc. 17 at 38
         (citing Vasquez Cruz v. Barr, No. 19-CV-05251-LHK, 2019 WL 6327576,
         at *3 (N.D. Cal. Nov. 26, 2019)). It isn’t.

            Nielsen involved a putative class action challenge by removable al-
         iens who had been detained without bond under the mandatory deten-
         tion provision Section 1226(c). Id. at 960–61. The class did not dispute
         that their underlying convictions required mandatory detention under
         Section 1226(c). Id. Instead, they argued that the time lag (in one in-
         stance, years) between their release from criminal custody and the be-
         ginning of their removal proceedings and detention rendered Section
         1226(c) inapplicable. Id.

            The Court ruled that neither Section 1226(e) nor Section 1252(b)(9)
         barred jurisdiction over that case. Id. at 961–62. But this was because
         the Court has carved out an exception to Section 1226(e) when a lawsuit
         challenges “the extent of the Government’s detention authority under
         the ‘statutory framework’ as a whole.” Id. at 962 (quoting Jen-
         nings v. Rodriguez, 138 S. Ct. 830, 841 (2018)). See also id. at 975
         (Thomas, J., concurring in part and dissenting in part) (“The Court once
         again reads [Section 1226(e)] as permitting judicial review for chal-
         lenges to the ‘statutory framework as a whole.’”)). And Section 1252(b)(9)
         did not apply because the petitioners were “not challenging the decision
         to detain them in the first place.” Id. at 962. By contrast, Mr. Aguayo is



                                            - 11 -
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 12 of 15




         not challenging the statutory framework as a whole—he’s challenging
         its application in his case—so Section 1226(e) applies and strips the
         Court of jurisdiction. Likewise, Mr. Aguayo is challenging “the decision
         to detain [him] in the first place,” which is precisely the kind of claim
         Nielsen said falls within the ambit of Section 1252(b)(9)’s jurisdictional
         bar. Id.

            Mr. Agauyo likewise cites Demore and Zadvydas for the proposition
         that “the Supreme Court has repeatedly held that challenges to manda-
         tory detention involving questions of law are reviewable in habeas.” Doc.
         31 at 12. True, but both decisions are distinguishable. Demore, as ex-
         plained, carved out an exception to Section 1226(e) for lawsuits that
         challenge the “statutory framework” as a whole. 538 U.S. at 517. And
         the Court concluded it had jurisdiction in Zadvydas because the chal-
         lenge there concerned the extent of the Attorney General’s discretion
         under the immigration laws, not a specific application of that discretion
         like Mr. Aguayo asserts. 533 U.S. at 688.

            The exceptions the Supreme Court has carved out of Congress’s ef-
         forts to strip district courts of jurisdiction over removal proceedings are
         limited to broad-based challenges to the immigration laws themselves.
         This is not such a case. Mr. Aguayo asks this Court to invalidate a par-
         ticular application of those laws by the ILJ. Under Section 1226(e), Sec-
         tion 1252(b)(9), and Section 1252(a)(5), the Court has no power to adju-
         dicate count three of the Petition.




                                           - 12 -
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 13 of 15




                           2. Count Four: Mr. Aguayo’s Request for Ad-
                             ministrative Closure

            In count four of his Petition, Mr. Aguayo argues that the ILJ improp-
         erly refused to grant Mr. Aguayo’s motion for administrative closure in
         violation of the Immigration and Nationality Act and the regulations
         thereunder. Administrative closure is “a docket management tool that
         is used to temporarily pause removal proceedings, and remove a case
         from an Immigration Judge’s active calendar or from the Board’s
         docket.” In re Castro-Tum, 27 I. & N. Dec. 271, 271 (2018) (citations and
         internal quotation marks omitted)). Mr. Aguayo moved to administra-
         tively close his removal proceedings so he could pursue an adjustment
         in his immigration status. Doc. 17 at 45–52. The ILJ denied this motion
         on the ground that an ILJ lacked authority to do so. See id. at 45. Mr.
         Aguayo argues this was error and that the Court should rule that the
         ILJ had authority to grant Mr. Aguayo’s motion. Id. at 45–46.

            The Court lacks jurisdiction over count four for the reasons already
         explained. The ILJ’s ruling implicates Section 1252(b)(9)’s jurisdictional
         bar because reversing that ruling would entail “judicial review of [a]
         question[] of law”—specifically, the “interpretation and application of …
         statutory provisions, arising from any action taken or proceeding
         brought to remove an alien.” Likewise, Section 1226(e) strips the Court
         of jurisdiction over this issue because it was a discretionary decision
         made during removal. And Section 1252(a)(5) means that, even if review
         of Mr. Agauayo’s claim were possible, a habeas petition filed in this
         Court is the wrong vehicle to do so.

            Mr. Aguayo argues that not permitting review of his removal pro-
         ceedings in a habeas petition renders him without an effective remedy.
         Doc. 31 at 15. But that’s not so. Mr. Aguayo is entitled to appeal the
         ILJ’s ruling on administrative closure to the BIA and to the Tenth


                                           - 13 -
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 14 of 15




         Circuit after a removal order is entered. That this procedure isn’t as ex-
         peditious as he’d hope does not mean it is not an effective remedy. In-
         deed, Congress has attempted to streamline the removal review process
         precisely so claims like Mr. Aguayo’s are heard as efficiently as possible.

                              3.   Count Five: Unlawful Detention and Arrest

               In count five of his Petition, Mr. Aguayo argues that his arrest was
         ultra vires and he is being held in violation of the Immigration and Na-
         tionality Act. He says that the Utah police officers that arrested him
         lacked the specific authorization to do so, and thus his detention is in-
         valid. Doc. 17 at 54–56. Likewise, he argues that his arrest was invalid
         because no notice to appear had been issued to him when he was ar-
         rested. Id. at 57.

               The Court lacks jurisdiction over this claim as well. The actions Mr.
         Aguayo challenges were “taken … to remove an alien” and are thus un-
         reviewable by this Court under Section 1252(b)(9). Indeed, Mr. Agauyo
         doesn’t quarrel with this statutory conclusion. Instead, he says that re-
         fusing jurisdiction over count five would render the challenged actions
         unreviewable. But again, that’s not true. He has had the opportunity to
         appear before an ILJ and can appeal any decisions by the ILJ to the BIA
         and then to the Tenth Circuit. That he doesn’t wish to follow that process
         for review doesn’t change the fact that avenues for review are available
         to him. The Court thus denies count five of his Petition.

         II.      The Motion for Preliminary Injunction and Motion for
                  Judgment as a Matter of Law

               Because the Court denies Mr. Aguayo’s Petition on the merits, his
         motion for a temporary restraining order (Doc. 17), which the Court has
         construed as a motion for preliminary injunction (Doc. 25), is moot. The




                                             - 14 -
Case 1:20-cv-00825-DDD-KMT Document 47 Filed 05/12/20 USDC Colorado Page 15 of 15




         Court denies Mr. Aguayo’s motion for judgment (Doc. 35) as a matter of
         law for the same reasons it denies his Petition.

                                      CONCLUSION

            For the foregoing reasons, it is ORDERED that Mr. Aguayo’s Peti-
         tion (Doc. 1) and Motion for Judgment as a Matter of Law (Doc. 35) are
         DENIED, and his Motion for a Temporary Restraining Order (Doc. 17)
         is DENIED AS MOOT.

            DATED: May 12, 2020 BY THE COURT:




                                             Hon. Daniel D. Domenico




                                           - 15 -
